Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Amendment
This action is in response to Amendments made on 6/21/2022, in which: claims 5-6, 8, 11, 17-18 are amended, claims 9, 12-13, 15 are previously presented and claims 1-4, 7, 10, 14, 16, 19-20 are cancelled.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Conway (US 1986501) does not teach or render obvious an incubator for hatching birds from eggs comprising hatcher baskets and a forced air ventilation unit to maintain temperature, humidity and oxygen levels for the eggs and hatched chicks and more specifically, wherein the one or more hatcher baskets are adapted to enclose newly hatched birds in an incubator and provide them with feed, preferably without the feed becoming contaminated with waste material from the newly hatched birds: and each of the one or more hatcher baskets comprises: a plurality of upstanding side walls and a bottom wall attached to the bottom of the plurality of upstanding side walls: among the plurality of upstanding side walls being one or more laterally-extending side walls, each laterally-extending side wall having one or more-longitudinally-extending openings from an interior of the hatcher basket to an exterior of the hatcher basket; at least one horizontal, laterally-extending, elongated trough, each horizontal, laterally-extending, elongated trough being attached to the exterior of the hatcher basket on an exterior surface of one of the laterally-extending side walls and each horizontal, laterally-extending, elongated trough being adapted to be filled with feed for the newly hatched birds and accessed by the newly hatched birds for consumption and digestion by the newly hatched birds; the bottom of each of the one or more longitudinally-extending openings in each laterally-extending side wall being located at a same distance above a bottom of the laterally-extending side wall; atop of each horizontal, laterally-extending, elongated trough being located at the same distance above the bottom of the one of the laterally-extending side walls that the horizontal, laterally-extending, elongated trough is attached to; and each of the one or more longitudinally-extending openings being a size which is significantly larger than an average cross-sectional size of a head of the newly hatched birds but significantly smaller than an average cross-sectional size of the thorax of the newly hatched birds.  The prior art of Conway discloses a brooder with sidewalls, a bottom and a top with a heat lamp positioned therein and several holes to allow for airflow, but fails to a forced air ventilation unit to maintain temperature, humidity and oxygen levels for the eggs and hatched chicks and that the incubator houses one or more hatcher baskets within the incubator and the hatcher baskets comprising an elongated feed trough  attached to the exterior of the basket to supply feed to the birds without being contaminated by waste material. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642              

/MONICA L PERRY/Primary Examiner, Art Unit 3644